UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-1084


In Re:   STANLEY LORENZO WILLIAMS,

                Petitioner.




   On Petition for Writ of Mandamus.        (1:03-cv-00299-TDS-WWD)


Submitted:   July 14, 2010                     Decided:   July 21, 2010


Before KING, GREGORY, and DAVIS, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Stanley Lorenzo Williams, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Stanley         Lorenzo    Williams          petitions         for    a   writ      of

mandamus challenging the criminal judgments in two state cases

and    seeking      immediate         release       from    prison       or    vacatur      of   the

judgments.           We    conclude          that       Williams    is     not      entitled       to

mandamus relief.

               Mandamus relief is a drastic remedy and should be used

only    in    extraordinary           circumstances.              Kerr    v.     United     States

Dist.    Court,          426    U.S.     394,       402    (1976);       United       States       v.

Moussaoui,         333    F.3d    509,       516-17       (4th    Cir.    2003).         Further,

mandamus      relief       is    available      only       when    the    petitioner         has    a

clear right to the relief sought.                         In re First Fed. Sav. & Loan

Ass’n,       860    F.2d       135,    138    (4th        Cir.    1988).            Additionally,

mandamus may not be used as a substitute for appeal,                                         In re

Lockheed Martin Corp., 503 F.3d 351, 353 (4th Cir. 2007), and is

not available if the petitioner has other adequate means to seek

the desired relief.               In re Braxton, 258 F.3d 250, 261 (4th Cir.

2001).

               The relief sought by Williams is not available by way

of mandamus.             Accordingly, we deny the petition for writ of

mandamus.          We deny as moot Williams’ motions to expedite and

dispense       with       oral    argument          because        the    facts       and    legal




                                                    2
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                  PETITION DENIED




                                3